DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13-20 of U.S. Patent No. 8,718,820 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 1 and 11 of the ‘820 patent; claim 2 is anticipated by claim 13 of the ‘820 patent; claim 3 is anticipated by claim 14 of the ‘820 patent; claim 4 is anticipated by claim 15 of the ‘820 patent; claim 5 is anticipated by claim 16 of the ‘820 patent; claim 6 is anticipated by claim 17 of the ‘820 patent; claim 7 is anticipated by claim 17 of the ‘820 patent; claim 8 is anticipated by claim 19 of the ‘820 patent; and claim 9 is anticipated by claim 20 of the ‘820 patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 8-9, a limitation refers to “the tracking of the position block” on line 3 of claim 8. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-6 and 8-9 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hunter et al. (US 2008/0195109 A1).
	Regarding claim 1, Hunter et al. disclose a method for planning/guiding alterations to a bone comprising: obtaining, using one or more processors (Fig. 11, elements 740 and 750) of a computer assisted surgery system (Fig. 11, elements 500, 600, 700, 742, 750), orientation-based data (location and orientation of guide member 42) for at least two degrees of freedom in orientation (referring to Fig. 2, rotation about axis A, axis B and axis C) from a positioning block (Figs. 1-5 and 7-9, element 42 and Figs. 8 and 11, elements 500, 600 and/or 750) secured to the bone (Figs. 1, 3-4, 6 and 8-10, element 12 and 14), the positioning block having an inertial sensor unit (“accelerometer tracking system”), an orientation of the positioning block being adjustable with respect to the bone by movement (paragraph 0025-0031, 0085, 0089, 0096, 0117, 0121-0125, 0133-0135, 0137, 0145); determining, using the one or more processors of the computer-assisted surgery system, an orientation reference (Fig. 11, element 758) of the bone (paragraph 0121, 0135-0136); and calculating and outputting, using the one or more processors of the computer-assisted surgery system, bone alteration parameters (cutting planes) from the orientation-based data of the positioning block with respect to the orientation reference of the bone (paragraph 0106, 0148-0151). 
Regarding claim 2, Hunter et al. disclose the method as applied to claim 1 above, wherein determining an orientation reference of the bone comprises digitizing a coordinate system (Fig. 2, axes A, B, C) aligned with a mechanical axis of the bone (paragraph 0034, 0065). Note that axis A is in alignment with the long axis of femur 12.
Regarding claim 3, Hunter et al. disclose the method as applied to claim 2 above, wherein the bone is a tibia (paragraph 0042) and digitizing a plane (Fig. 11, element 722) incorporating the mechanical axis comprises tracking an orientation of a tool (Fig. 11, element 769) on the tibia with respect to an orientation of the positioning block (paragraph 0034, 0134, 0136).
Regarding claim 4, Hunter et al. disclose the method as applied to claim 2 above, wherein the bone is a femur (Fig. 2, element 12) and digitizing the mechanical axis comprises tracking an orientation of a tool (Fig. 9, element 762) secured to an entry point (as shown in Figs. 2 and 11, tool 762 is secured to condyles 60,62 and notch 64 by the patient’s tibia) of the mechanical axis (Fig. 2, element A) with respect to at least an orientation of the positioning block (paragraph 0030, 0040, 0136, 0145).
Regarding claim 5, Hunter et al. disclose the method as applied to claim 1 above, wherein calculating and outputting bone alteration parameters comprises calculating and outputting rotation of planes of the bone (paragraph 0142; registration is performed during navigation and includes tracking both translation and rotation of positioning block 42 using sensors 500, 600, 750).
Regarding claim 6, Hunter et al. disclose the method as applied to claim 1 above, wherein the positioning block is aligned with an anterior-posterior axis (Fig. 2, axis C) of the bone, and wherein calculating bone alteration parameters comprises calculating and outputting a rotation of planes on the bone (paragraph 0142; registration performed before and during a procedure; registration includes tracking both translation and rotation of positioning block 42 using sensors 500, 600, 750 as in Fig. 8-9 and 11).
Regarding claim 8, Hunter et al. disclose the method as applied to claim 1 above, further comprising adjusting an orientation (displayed on display device 722) of the positioning block as a function of the tracking of the positioning block (Fig. 11, element 750) and of the orientation reference (paragraph 0029-0030, 0121, 0134, 0144).
Regarding claim 9, Hunter et al. disclose the method as applied to claim 8 above, wherein adjusting an orientation comprises adjusting at least one of a varus-valgus orientation and a flexion extension orientation and rotation of the positioning block with respect to the bone (paragraph 0065-0067).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but may be allowable if the nonstatutory double patenting rejection is overcome and if the claim is rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664